3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to Applicant’s reply dated 05/06/2022.
Claims 1 – 20 are pending, wherein claims 1 – 20 have been amended.
Claims 1 – 20 have been examined; wherein examiner amends:
abstract; and 
claims 6, 8, 13, 15, 16, and 20.
Claims 1 – 20 are allowed.

Response to Amendment
Objections for claims 1 – 20 are withdrawn in view of Applicant’s amendments.

Claim Interpretation
Claim 16 – 18 and 20 recite industrial controller and reporting component.
The reporting component in view of paragraph [0054] of specification is considered as software module, and the industrial controller, wherein read in view of Fig. 15 and paragraph [0048 – 0049] of specification defines sufficient and definite structure.  Thus, the reporting component and the industrial controller are not presumed to invoke 35 U.S.C. 112(f).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Upon agreement on amendments, authorization for the amendments was given in a telephone interview with attorney Ann DeFranco (Reg. No. 79,870) on 05/27/2022, for abstract amendment.

Amend abstract as follow:
Abstract (currently amended)
Provided herein are systems, methods, and software for facilitating message sessions. In one implementation, a method for building a type-based reporting model associated with an industrial automation environment includes interrogating a system control to acquire a data structure programmed therein, wherein the data structure includes properties of a component of the industrial automation environment. The method also includes correlating the data structure to a type package object, and generating a model object based on the correlation of the data structure to the type package object, the model object configured to visually display the properties of the component on a report.

Amend claims 6, 8, 13, 15, 16, and 20 as follow:
Claim 6 (currently amended)
The method of claim 1 wherein the type package objects comprise properties configured to be bound to the control structures of the industrial automation environment.

Claim 8 (currently amended)
The method of claim 1 wherein executing the correlation of the control structure to the type package object comprises binding, by the system, at least the property of the control structure to at least a respective property of the type package object.

Claim 13 (currently amended)
The one or more non-transitory computer-readable medium of claim 11 wherein the project file is used to program the industrial controller to control the industrial automation environment.

Claim 15 (currently amended)
The one or more non-transitory computer-readable medium of claim 9 wherein executing the correlation of the control structure to the type package object comprises binding at least the property of the control structure for the component to at least a respective property of the type package object.

Claim 16 (currently amended)
A reporting system to automatically generate reports of an industrial automation environment from a system control of an industrial controller configured to control a machine system, the reporting system comprising: 
a memory that stores executable components; and 
a processor, functionally coupled to the memory, that executes the executable components, the executable components comprising: 
a reporting component configured to: 
identify type package objects and mapping rules for mapping the type package objects to control structures programmed in industrial controllers; 
identify, based at least on a mapping rule of the mapping rules, a control structure for a component of the industrial automation environment programmed in an industrial controller; and 
in response to determining, based at least on the mapping rule, that the control structure corresponds to a type package object of the type package objects: 
execute a correlation of the control structure to the type package object; and 
generate, based at least on the correlation of the control structure to the type package object, a graphical object configured to enable display in a user interface of a property of the control structure 

Claim 20 (currently amended)
The reporting system of claim 16 wherein to execute the correlation of the data control structure to the type package object, the reporting component is further configured to bind at least the property of the control structure to at least a respective property of the type package object.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
Applicant has pointed out that “…Hood’s data model, which generally corresponds to a hierarchical arrangement of processes within a plant, does not read on ‘type package objects’ of the claimed invention… Rather, type package objects are mapped to control properties of components or industrial devices of a plant without regard to a plant hierarchy.” (Emphasis original.  Remark; p. 9: second full paragraph.)
After further considerations, examiner agrees with Applicant’s conclusion.  Even though Hood discloses control structures in industrial controllers and graphical objects, Hood in combination with Hands, as asserted by Applicant, do not disclose type package objects, mapping rules for mapping the type package objects to control structures in industrial controllers, identifying a control structure for a component of an industrial automation environment programmed in an industrial controller based on a mapping rule, and creation of graphical objects based on the mapping rules.
Other prior arts Bliss et al. (Pub. No. US 2012/0054650 A1) and Brandes et al. (Pub. No. US 2014/0129002 A1) disclose control data structures in controllers, display objects, and mapping between the display objects and the control data structures.  However, neither Bliss nor Brandes discloses type package objects, mapping rules for mapping the type package objects to control structures in industrial controllers, identifying a control structure for a component of an industrial automation environment programmed in an industrial controller based on a mapping rule, and creation of graphical objects based on the mapping rules.
In other words, the prior arts of record do not disclose limitations: 
“by a system comprising a processor, identifying type package objects and mapping rules for mapping the type package objects to control structures programmed in industrial controllers; 
identifying, by the system and based at least on a mapping rule of the mapping rules, a control structure for a component of the industrial automation environment programmed in an industrial controller;
in response to determining, based at least on the mapping rule, that the control structure corresponds to a type package object of the type package objects:
generating, by the system and based at least on the correlation of the control structure to the type package object, a graphical object configured to enable display in a user interface of a property of the control structure based at least on the mapping rule.”
These claimed limitations present subject matter that is novel and nonobvious.  Thus, claim 1 and its dependent claims are allowed.

Claims 9 and 16
Theses claims recite limitations in the same manner as claim 1; therefore, they and their dependent claims are also allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Canan Akoglu (NPL “The Relationship Between Industrial Design and Interaction Design in Product Development Activities”): Relationship between industrial design and interaction design in product development activities.
Stefan Hodek et al. (NPL “Ad hoc field device integration using device profiles, concepts for automated configuration and web service technologies”): concept for Plug & Play field device integration based on scenario of replacement of an RFID-read-write device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192/2194